DETAILED ACTION
Status of Claims
Claims 1-13, 15-21 and 26 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 5 is objected to because the claim should read:
5. ([...]) The kit according to claim 1, wherein the active compound comprises : ascorbic acid (vitamin C), peptides, growth factors, anti-glycation actives, vitamins, retinoids, anti-oxidants, brightening agents, 
B.	Claim 15 is objected to because the claim should read:
15. ([...]) The kit according to claim 1, wherein the active compound comprises one or more active compounds
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 16-21 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 16 is indefinite in the recitation, “the substrate.”  There is insufficient antecedent basis for this limitation in the claim as no “substrate” is recited in claims 1 and 15 from which claim 16 depends. See MPEP § 2173.05(e).  
B.	Claim 17 is indefinite in the recitation, “the apparatus.”  There is insufficient antecedent basis for this limitation in the claim as no “apparatus” is recited in claim 1 from which claim 17 depends. See MPEP § 2173.05(e).  
C.	Claim 18 is indefinite in the recitation, “apparatus.”  There is insufficient antecedent basis for this limitation in the claim as no “apparatus” is recited in claim 1 from which claim 18 depends. See MPEP § 2173.05(e).  
D.	Claim 19 is indefinite in the recitation, “the apparatus.”  There is insufficient antecedent basis for this limitation in the claim as no “apparatus” is recited in claim 1 from which claim 19 depends. See MPEP § 2173.05(e).  Subsequent claims 20-21 depend on claim 19 and are thus, indefinite as well.
Further clarification is required.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6-12, 15 and 17-21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ROSS (US 2012/0220980 A1, Publ. Aug. 30 2012; on 04/02/2020 IDS; hereinafter, “Ross”).
Ross is directed to:
TRANSDERMAL PATCH CONTAINING MICRO NEEDLES
ABSTRACT

Ross, title & abstract.  Ross teaches the general features of the transdermal patch containing micro needles:
[0031]	Generally speaking, the present invention is directed to a transdermal patch that can easily deliver a controlled volume of a fluidic drug compound to the skin.  More particularly, the patch contains a microneedle assembly that is configured to be placed in fluid communication with a drug delivery assembly. The microneedle assembly contains a support and a plurality of microneedles that extend outwardly from the support.  The microneedles are formed with one or more channels of a certain dimension such that passive capillary flow drives the flow of the drug compound.  The drug delivery system contains a reservoir for the drug compound that is in fluid communication with a rate control membrane that helps control the flow rate of the drug compound by modulating its pressure downstream from the reservoir.  A release member is also positioned adjacent to the microneedle and drug delivery assemblies.  Prior to use, the release member acts as a barrier to the flow of the drug compound and thus inhibits premature leakage. In this manner, the patch can initially be provided in an "inactive" configuration in which the drug compound is securely retained.  When it is desired to release the drug compound, the patch can simply be activated by at least partially separating (e.g., detaching, rupturing, etc.) the release member from the drug delivery assembly and the microneedle assembly.  Notably, through the synergistic combination of features noted above, the flow of the drug compound can be induced “passively” -i.e., without the need for conventional active displacement mechanisms, such as liquid pumps, actuators, plungers, finger pressure, etc. This allows the patch to be placed on the skin before activation, thereby limiting potential spillage of the drug compound. The passive delivery of the drug compound is also simple and easy to use, which enables it to be used by a wide variety of consumers, not just medical professionals.  Various embodiments of the present invention will now be described more detail below.
(Ross, par. [0031]), and further in this regard, teaches a specific exemplary embodiment:
[0060]	The embodiments illustrated above contain only a single release member. However, it should be understood that additional release members may be employed in the present invention to accomplish a variety of different purposes.  Referring to FIG. 21, for example, one particular embodiment of a patch 400 is shown that employs a drug delivery assembly 470 and a microneedle assembly 480.  In this embodiment, the drug delivery assembly 470 includes two separate reservoirs 406a and 406b, respectively, such as described above.  The second reservoir 406b may, for example, contain a powdered drug compound 407 (e.g., RA drug) and the first reservoir 406a may contain a liquid solution (not shown) for reconstituting the powder.  Initially, the solution and drug compound remain separate to enhance the long term stability of the drug compound.  Prior to use, however, a first release member 410b may be separated from the reservoirs 406a and 406b by any of the techniques mentioned above, such as by rupturing it or pulling it in the direction of the arrow shown in FIG. 21.  In any event, separation of the first release member 410b causes the ingredients in the reservoirs to mix together to form a solution form of the drug compound.  Thereafter, a second release member 410a may likewise be separated from a rate control membrane 408 and a support 412 of the microneedle assembly 480.  This causes the drug compound to flow from the rate control membrane 408 into channels 431 of the microneedles 430.  Although optional, the patch 400 may also contain an adhesive layer 404 to help adhere it to the skin of a user.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Ross, par. [0060] & Fig. 21).
Regarding claim 1 and the requirements:
1.	([...]) An active compound delivery kit for enabling delivery of an active compound into the skin of a subject, the kit comprising:
an arrangement for providing a pathway into a biological barrier of a subject in an application zone;
an active compound provided in dry form; and
a delivery device for delivery of dissolved active compound to the application zone.
Ross clearly teaches an exemplary transdermal patch containing micro needles (Ross, par. [0060] & Fig. 21), whereby it is noted:
“one particular embodiment of a patch 400 is shown that employs a drug delivery assembly 470 and a microneedle assembly 480,” wherein “[t]he microneedles 318 are typically of a length sufficient to penetrate the stratum corneum and pass into the epidermis, but not penetrate through the epidermis and into the dermis in applications where it is desirable to minimize pain,” e.g., “[i]n certain embodiments, the microneedles have a length (from their tip 322 to their base 320) of about 500 micrometers or less, in some embodiments from 1 to about 400 micrometers, and in some embodiments, from about 50 to about 350 micrometers” (Ross, par. [0060] & Fig. 21) reads on the requirements of:
claim 1 for “an arrangement for providing a pathway into a biological barrier of a subject in an application zone” of claim 1, 
claims 17-21 for:
17. ([...]) The kit according to claim 1, wherein the apparatus for providing a pathway into the biological barrier is arranged to damage or ablate the outermost layer of the biological barrier.
18. ([...]) The kit according to claim 1, wherein the delivery device and apparatus for providing a pathway into the biological barrier are physically separate.
19. ([...]) The kit according to claim 1, wherein the apparatus for providing a pathway into the biological barrier comprises a device for administering a plurality of holes into the biological barrier.
20. ([...]) The kit according to claim 19, wherein the device comprises a microneedle device having a plurality of microneedles extending from a microneedle carrying substrate.
21. ([...]) The kit according to claim 20, wherein
the microneedle device comprises a patch; and/or
the microneedle carrying substrate is a flexible substrate having a first side and a second opposing side, each microneedle comprising a head and a projection for penetrating the biological barrier extending from the head, the projection at least partially extending through the flexible substrate towards the first side; and/or
a maximum longitudinal length of each of the microneedles projecting from the microneedle carrying substrate is less than 2mm, or than 0.5mm, or less than 0.3mm.
(see MPEP § 2131.03 regarding prior art anticipating claimed numerical ranges);
“[t]he second reservoir 406b may, for example, contain a powdered drug compound 407” (Ross, par. [0060] & Fig. 21) reads on the requirements of:
claim 1 for “an active compound provided in dry form,” and
claim 6 for:
6. ([...]) The kit according to claim 1, wherein the active compound is in powdered form.
“the first reservoir 406a may contain a liquid solution (not shown) for reconstituting the powder” (Ross, par. [0060] & Fig. 21), wherein “[i]nitially, the solution and drug compound remain separate to enhance the long term stability of the drug compound” “and “[p]rior to use, however, a first release member 410b may be separated from the reservoirs 406a and 406b by any of the techniques mentioned above, such as by rupturing it or pulling it in the direction of the arrow shown in FIG. 21,” thereby reading on the requirements of:
claim 1 for “a delivery device for delivery of dissolved active compound to the application zone,” and
claims 7-9 and 12 for:
7. ([...]) The kit according to claim 1, wherein the delivery device comprises a liquid absorbent carrier of the dry active compound.
8. ([...]) The kit according to claim 1, wherein the delivery device comprises a patch.
9. ([...]) The kit according to claim 7, wherein the delivery device comprises a structure having a plurality of interstices therein for receipt of the dry active compound.
[...]
12. ([...]) The kit according to claim 1, any preceding claim further comprising a liquid dispensing arrangement for dispensing a liquid to the active compound in dry form for hydrating and/or dissolving the active compound to provide dissolved active compound.
Further, Ross’ exemplary transdermal patch containing micro needles (Ross, par. [0060] & Fig. 21) meet the requirements of the “kit” components of the above-noted claims.
Thus, Ross anticipates claims 1, 6-9, 12 and 17-21.
Regarding claims 10-11 and the requirements:
10. ([...]) The kit according to claim 1, wherein the delivery device comprises a first portion and a second portion and wherein the active compound is provided between the first and the second portion.
11. ([...]) The kit according to claim 10, wherein the first and second portions are stacked.
Ross’ exemplary transdermal patch containing micro needles features a “drug delivery assembly 470 includ[ing] two separate reservoirs 406a [containing liquid solution] and 406b [containing powdered drug]” and “a rate control membrane 408” (Ross, par. [0060] & Fig. 21), whereby it is noted: 
reservoir 406a reads on a “first portion” of claims 10-11, and
rate control membrane 408 reads on a second portion of claims 10-11,
wherein “reservoir 406b” is positioned between “reservoir 406a” and “rate control membrane 408,” thereby reading on the requirements of: 
claim 10 for “wherein the delivery device comprises a first portion and a second portion and wherein the active compound is provided between the first and the second portion,” and
claim 11 for “wherein the first and second portions are stacked.”
Thus, Ross anticipates claims 10-11.
Regarding claim 15 and the requirements:
15. ([...]) The kit according to claim 1, wherein the active compound comprises one or more active compounds, and may comprise a mixture of active compounds.
Ross teaches an exemplary transdermal patch containing micro needles, wherein “[t]he second reservoir 406b may, for example, contain[s] a powdered drug compound 407 (e.g., RA drug)” (Ross, par. [0060] & Fig. 21), wherein “RA drug” is for rheumatoid arthritis (Ross, par. [0035]) or “[t]he patch may also incorporate multiple RA drugs” (Ross, par. [0037]).
Thus, Ross anticipates claim 15.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 5-12, 15-21 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over ROSS (US 2012/0220980 A1, Publ. Aug. 30 2012; on 04/02/2020 IDS; hereinafter, “Ross”).
The teachings of Ross, as set forth in the above rejection of claims 1, 6-12, 15 and 17-21 under 35 U.S.C. § 102 (a)(1) are hereby incorporated.  However, it is noted that:
(i) although Ross teaches suitable drugs (Ross, par. [0033]-[0038]), inter alia, “epidermal growth factors” (Ross, par. [0034]), Ross DOES NOT EXPRESSLY TEACH a specific exemplary embodiment thereof in order to meet the requirements of claim 5 for:
5. ([...]) The kit according to claim 1, wherein the active compound comprises or further comprises one or more of ascorbic acid (vitamin C), peptides, growth factors, anti-glycation actives, vitamins, retinoids, anti-oxidants, brightening and/or whitening agents, sirtuin activating compounds, polyphenols, and/or polyamines.
(ii) although Ross teaches “[i]f desired, the patch may employ a plurality of reservoirs for storing multiple materials for delivery,” wherein “[t]he reservoirs may be positioned adjacent to each other, either in a vertical or horizontal relationship,” and “multiple reservoirs may be employed that each contains a drug compound” (Ross, par. [0038]), Ross DOES NOT EXPRESSLY TEACH a specific exemplary embodiment thereof in order to meet the requirements of claim 16 for:
16. ([...]) The kit according to claim 15, wherein the active compound comprises a plurality of active compound constituents, and each active compound constituent is located in a separate zone on the substrate.
In this regard, it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Ross in order to arrive at exemplary transdermal patch containing micro needles (Ross, par. [0060] & Fig. 21) featuring (i) “epidermal growth factors” (Ross, par. [0034]) and (ii) and “multiple reservoirs” with “each contain[ing] a drug compound” (Ross, par. [0038]).
Thus, Ross renders claims 5 and 16 obvious.
Regarding claim 26 and the requirements:
26.	([...]) The kit according to claim 1, wherein the kit comprises a plurality of delivery devices comprising a second delivery device, wherein each subset carries a different active compound.
Ross discusses that drug treatments may be delivered for “repeated, long-term, or controlled use” although the use of needles is disadvantageous, while “it would be advantageous to be able to use small, precise volumes of pharmaceuticals for quick, as well as long-term, delivery through the skin.”  Ross, par. [0002].  Ross also teaches numerous drugs (Ross, par. [0033]-[0038]), e.g., combinations of drugs for rheumatoid arthritis (Ross, par. [0036]), suitable for Ross’ transdermal patch containing microneedles (Ross, title & abstract).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to package Ross’ transdermal patch containing micro needles (Ross, par. [0060] & Fig. 21) with combinations of drugs for conditions such as rheumatoid arthritis (Ross, par. [0036]) in separate devices in order to obtain the advantage of treating with “small, precise volumes of pharmaceuticals for quick, as well as long-term, delivery through the skin” (Ross, par. [0002]).
Thus, Ross renders claim 26 obvious.
Claims 2-4 are rejected under 35 U.S.C. § 103 as being unpatentable over ROSS (US 2012/0220980 A1, Publ. Aug. 30 2012; on 04/02/2020 IDS; hereinafter, “Ross”), as applied to claims 1, 5-12, 15-21 and 26, above, and further in view of DEREN-LEWIS (US 2016/0250241 A1, Publ. Sep. 1, 2016; hereinafter, “Deren-Lewis”).
The teachings of Ross, as set forth above, are hereby incorporated.  However, Ross DOES NOT EXPRESSLY TEACH drugs, such as nicotinamide riboside (NR), in order to meet the requirements of claims 2-4 for:
2.	([...]) The kit according to claim 1, wherein the active compound comprises a precursor to nicotinamide adenine dinucleotide (NAD+).
3.	([...]) The kit according to claim 1, any preceding claim wherein the active compound comprises nicotinamide and/or a derivative of nicotinamide.
4.	([...]) The kit according to claim 1, any preceding claim wherein the active compound comprises one or more of nicotinamide riboside (NR) and nicotinamide mononucleotide (NMN).
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Deren-Lewis, for instance, is directed to:
NICOTINAMIDE RIBOSIDE COMPOSITIONS FOR TOPICAL USE IN TREATING SKIN CONDITIONS
ABSTRACT
Compositions containing nicotinamide riboside (NR) are provided.  NR containing compositions are used in the care or treatment of skin and skin conditions.  In some embodiments, the invention relates to pharmaceutical compositions and cosmetic compositions containing nicotinamide riboside.  In further embodiments, the invention relates to methods of using nicotinamide riboside to promote the increase of intracellular levels of nicotinamide adenine dinucleotide (NAD+) in cells and tissues for improving cell and tissue survival.  A method of treating signs or symptoms of aging or skin wrinkles in an individual is provided, comprising topically administering to the individual in need of such treatment an effective amount of the compound nicotinamide riboside, or salts thereof.
Deren-Lewis, title & abstract.  It is noted that “nicotinamide riboside (NR),” as taught by Deren-Lewis (Deren-Lewis, abstract), is: 
“nicotinamide riboside (NR)” of claim 4, 
a “derivative of nicotinamide” of claim 3, and 
a “precursor to nicotinamide adenine dinucleotide (NAD+)” of claim 2.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Ross’ transdermal patch containing micro needles (Ross, par. [0060] & Fig. 21) and incorporate “nicotinamide riboside (NR),” as taught by Deren-Lewis (Deren-Lewis, abstract).  One would have been motivated to do so in order to obtain the advantage of “nicotinamide riboside to promote the increase of intracellular levels of nicotinamide adenine dinucleotide (NAD+) in cells and tissues for improving cell and tissue survival.”  Deren-Lewis, abstract.
Thus, the prior art renders claims 2-4 obvious.
Claim 13 are rejected under 35 U.S.C. § 103 as being unpatentable over ROSS (US 2012/0220980 A1, Publ. Aug. 30 2012; on 04/02/2020 IDS; hereinafter, “Ross”), as applied to claims 1, 5-12, 15-21 and 26, above, and further in view of LEE (WO 2011/016615 A2, Publ. Feb. 10, 2011; on 04/02/2020 IDS; hereinafter, “Lee”).
The teachings of Ross, as set forth above, are hereby incorporated.  However, Ross DOES NOT EXPRESSLY TEACH a housing in order to meet the requirements of claim 13 for:.
13. ([...]) The kit according to claim 1, further comprising:
a cleaning arrangement for cleaning the arrangement for providing a pathway into the biological barrier; and/or
a sealed housing for housing the arrangement for providing a pathway into the biological barrier and the delivery device.
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Lee, for instance, is directed to:
Title: MICRONEEDLE DRUG DELIVERY SYSTEM INCLUDING MOVABLE DRUG-CONTAINING CAPSULE
Abstract: The present invention relates to a microneedle drug delivery system, comprising: a housing 1 having an opening formed in the bottom wall thereof; a microneedle device 2 including a substrate 24, a microneedle array 2 1 formed protrudingly downwardly from the bottom surface of the substrate so as to pierce the skin, one or more capsule-disrupting micro -projections 22 formed upwardly from the top surface of the substrate, and one or more drug delivery channels 23 formed therein so as to allow a drug to be delivered from the top surface of the substrate to the bottom surface of the substrate therethrough, wherein the microneedle device is seated in the opening of the housing in such a fashion as to be hermetically sealed with the bottom wall of the housing; and a drug-containing capsule 3 mounted in the housing 1 in such a fashion as to be positioned spaced apart from the microneedle device 2, and adapted to be moved to a position where the drug-containing capsule can come into contact with the micro-projections 22 to allow the drug-containing capsule to be disrupted by the micro-projections.
Lee, title & abstract.  In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Ross’ transdermal patch containing micro needles (Ross, par. [0060] & Fig. 21) and incorporate a housing as taught by Lee.  One would have been motivated to do so in order to incorporate a suitable component for a microprojection device.  Lee, abstract.  See MPEP § 2144.07 stating that the selection of a known material based on its suitability for its intended use is prima facie obvious, which cites Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”
Thus, the prior art renders claim 13 obvious.






Conclusion
Claims 1-13, 15-21 and 26 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611